Per Curiam:
The ground occupied by the appellant in passing from one part of his farm to another part thereof is not an “established road or way” within the meaning of the 12th section of the act of February 19, 1849. He has the same right to that ground as to every other part of his farm. He may change his way of passing thereon at will. No other person has any right or interest therein. It is a mere passageway for the convenience of the owner of the land. Its use as such is not protected by any act of assembly, nor by any prescriptive right. It results onjy from the ownership of the land, and exists only during the will of the owner.
This view, however, does not preclude the appellant from recovering all the damages which he may sustain by reason of the location and construction of the railroad on the property.
Decree affirmed and appeal dismissed, at the costs of the appellant.